Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14, 16 and 17 are currently pending in the instant application.  Applicants have canceled claim 15 and added new claims 16 and 17 in a preliminary amendment.  Claims 13, 14 and 16 are rejected and claims 1, 2-12 and 17 are objected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2019/068520, filed on July 10, 2019 which claims benefit of Foreign Application EPO 18305932.8, filed on July 11, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(a) or 112, first paragraph, while being enabling for a method of treating a disease involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs does not reasonably provide enablement for a method of preventing a disease involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicants are claiming a method of treating a disease involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs. Support for the in vitro data for the inhibition of inhibition data for Aβ1-40 and  Aβ1-42 secretion and in vivo data for Short-term memory test in mice and Hyperphosphorylation and phosphorylation levels of Tau on pages 67-75 of the specification.
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic  or prophylactic effects of any condition mediated by inhibiting Aβ peptides , whether or not the condition is affected by the instant compounds' activity would make a difference.
For example, Applicants'  claim is drawn to a method of preventing Alzheimer’s disease.  It is the state of the art that Alzheimer’s disease is a progressive neurologic 
 Only a total of five drugs developed to improve the symptoms of Alzheimer’s disease have been approved by the FDA.  The five drugs function by two different mechanisms>  One is cholinesterase inhibition, which delays Alzheimer’s disease by blocking hydrolysis of the critical neurotransmitter acetylcholine.  This category of drugs include donepezil (Aricept), rivastigmine (Exelon) and galantamine (Razadyne).  The other one is memantine, a non-competitive N-methyl-D-aspartate (NMDA) channel blocker that reduces the activity of the neurotransmitter glutamate, which plays an important role in learning and memory by binding to the NMDA receptor. Namzaric is a combination of donepezil and memantine which reduces the levels of both acetylcholine and glutamate (see Chen, et al. Acta Pharmacologica Sinica 2017:1205-1235).
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary 
  
	The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for preventing any disease involving formation of amyloid plaques and/or where dysfunction of the APP metabolism occurs.
Test assays and procedure are provided in the specification such as in vitro data for the inhibition of inhibition data for Aβ1-40 and  Aβ1-42 secretion and in vivo data for Short-term memory test in mice and Hyperphosphorylation and phosphorylation levels of Tau on pages 67-75.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of treating and/or preventing a diseases involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating Aβ peptide production and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the 
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above.


Claim 16 is rejected under 35 U.S.C. 112(a) or 112, first paragraph, because the specification, while being enabling for a method for the inhibition of Aβ peptide production does not reasonably provide enablement for a method for the activation of Aβ peptide production. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method for the inhibition of Aβ peptide production and/or stabilizing αCTFs and AICD expression.  Support for the intended use of inhibiting Aβ peptide production is found in pages 70-73.

The state of the prior art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since Applicants are claiming that the claimed compounds can modulate Aβ peptide production.
It is the state of the prior art that Aβ peptide is a normal product of the cellular metabolism derived from the amyloid precursor protein (APP).  Once Aβ is formed, it is either released to the extracellular space or remains associated with the plasma 
	
 
The amount of direction present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is minimal.  There are no working examples present for the modulation of Aβ peptide production except for the inhibition of Aβ peptide production (pages 70-73).
	Test assays and procedure are provided in the specification at pages 29-31 for the inhibition of Aβ peptide production only. Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to which of the claimed compounds can inhibit or activate all types of protein kinases.


The breadth of the claims
The breadth of the claims is drawn to a method for the modulating Aβ peptide production and/or stabilizing αCTFs and AICD expression.

The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which claimed compounds would inhibit or activate Aβ peptide production.
The level of the skill in the art
	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity.	The specification fails to provide sufficient support of the broad use of the claimed compounds of the invention as modulators of any protein kinase.  As a result necessitating one of skill to perform an exhaustive search for which Aβ peptide 
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which protein kinases can be modulated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by canceling claim 16.



IV.	Objections

Claim Objections
Claims 1-12 and 17 are objected to because of the following informalities:  claims 1 and 6-9 contains the phrase “and pharmaceutically acceptable salts and solvates thereof” which should read “or a pharmaceutically acceptable salt or solvate thereof”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  claim 13 contains the phrase “a dysfunction of the APP metabolism occurs” which should read “a of APP metabolism occurs”. The term “the” should be deleted. Appropriate correction is required.
***The closest prior art is WO 2005/030202 A1 which teaches compounds such as 
    PNG
    media_image1.png
    182
    279
    media_image1.png
    Greyscale
but the instant compounds can not have a 5-membered heterocylic ring when in variable D R5 and R6 form together to form a ring.  In the instant compounds, the heterocycle ring that forms can only be a 6- to 7-membered ring.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626